McCulloch, J. Appellee, Logan, holds possession of the land in controversy, and claims title thereto 'under a sale pursuant to decree of the chancery court of Madison County, rendered in 1887 in a cause wherein J. M. Williams, administrator of Bayles Moore, deceased, was plaintiff and J. D. Tate was defendant. The land was sold to the plaintiff in that cause, who assigned a certificate of his purchase to one Atkins, to whom the commissioner’s deed was executed. Atkins received his deed in November, 1890, and obtained possession of the land. Atkins’s heirs conveyed the land to Powell, who in turn conveyed it to Sisernore, and the latter conveyed it to appellee in 1896 by warranty deed. On January n, 1888, J. D. Tate, the defendant in said decree, conveyed his interest in the land to appellees, Mary E. Tate, Lillie Tate and Ida E. Tate, who, in January, 1907, instituted the present suit to redeem from the chancery sale made in 1887 and to recover the land. They allege in their complaint that the decree was ’paid off after the sale had been made, but before the deed was executed, and that the sale was never confirmed by the court. The deed contains a recital that the sale was confirmed by the court and an approval of the deed, and the allegation of the complaint concerning the matter is not sustained. We are of the opinion that" the preponderance of the evidence sustains the contention that the decree was paid off after the sale of the land thereunder, but appellants are barred, on other grounds, from recovering the lands. The evidence shows that a payment of two hundred dollars was first made on the decree by J. D. Tate himself. Afterwards one of the appellants intrusted enough funds to pay the balance of the decree to Shaw and Davis, who were attorneys for Atkins. They paid the money over to Williams, administrator of the Moore estate, who was the plaintiff in the decree, and who was also the purchaser of the land at the sale, and he, at the request of Shaw and Davis, assigned the certificate of purchase to Atkins. Atkins then procured a confirmation of the sale and a deed for the land, and then sold it after he got possession. The lands passed through the hands of several purchasers for value, and there is nothing, either in the pleadings or proof, charging them with actual notice of any frailty in the conveyance from the commissioner of the. court to Atkins. Atkins is dead, and appellees have waited seventeen years after he procured his deed and took possession of the land before they made any movement to question the validity of the conveyance to him under the decree. Meanwhile, the lands have passed, for valuable consideration, from purchaser to purchaser, who, as far as this record discloses, are innocent of any actual knowledge of a defect in the title. No reason is shown why appellees did not commence their action to-recover the land earlier, as it does not appear that they rest under any legal disability. Neither does it appear that there are any facts affecting the title which they were not apprised of many years ago. They are therefore barred, on account of their own laches, from asking a court of equity for relief. Turner v. Burke, 81 Ark. 352; Sturdivant v. Cook, 81 Ark. 284; Dickson v. Sentell, 83 Ark. 385; Jackson v. Becktold Printing Co., 86 Ark. 591. Taches was not specially pleaded in the answer, but this was not necessary. Wilson v. Anthony, 19 Ark. 16; Dickson v. Sentell, supra. We are therefore of the opinion that the decree is correct. Affirmed.